        Case 1:20-cv-00613-RB-CG Document 4 Filed 07/23/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DAVID GREATHOUSE,

              Plaintiff,

v.                                                              No. CV 20-613 RB/CG


DON DOUGLAS, et al.,

              Defendants.

                             ORDER TO CURE DEFICIENCY

       Plaintiff has submitted a civil rights complaint. The Court determines that

Plaintiff’s submission is deficient because Plaintiff has not paid the $400.00 filing fee or

filed an Application to Proceed in District Court Without Prepaying Fees or Costs.

Plaintiff must cure this deficiency no later than August 24, 2020, by either paying the full

$400.00 civil filing fee or submitting an Application to Proceed in District Court Without

Prepaying Fees or Costs including a certified copy of Plaintiff’s inmate account

statement for the 6-month period immediately preceding this filing. See 28 U.S.C. §

1915(a)(2). Failure to cure the designated deficiency by August 24, 2020, may result in

dismissal of this action without further notice.

       IT IS THEREFORE ORDERED that by August 24, 2020, Plaintiff either pay the

full $400.00 civil filing fee or submit an Application to Proceed in District Court Without

Prepaying Fees or Costs that includes a certified copy of Plaintiff’s inmate account

statement for the 6-month period immediately preceding this filing.
        Case 1:20-cv-00613-RB-CG Document 4 Filed 07/23/20 Page 2 of 2



      IT IS FURTHER ORDERED that the Clerk is directed to mail to Plaintiff a copy of

this order and 2 copies of an Application to Proceed in District Court Without Prepaying

Fees or Costs with instructions.

      IT IS SO ORDERED.


                           ______________________________
                           THE HONORABLE CARMEN E. GARZA
                           CHIEF UNITED STATES MAGISTRATE JUDGE




                                           2
